UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-03735 The New Economy Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: November 30 Date of reporting period: August 31, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Kathryn A. Sanders O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The New Economy Fund® Investment portfolio August 31, 2010 unaudited Common stocks — 87.64% Shares Value INFORMATION TECHNOLOGY — 23.21% Google Inc., Class A1 $ Rovi Corp.1 Apple Inc.1 QUALCOMM Inc. Oracle Corp. NetEase.com, Inc. (ADR)1,2 Microsoft Corp. Avago Technologies Ltd.1 Accenture PLC, Class A Cisco Systems, Inc.1 NHN Corp.1 Global Payments Inc. Yahoo! Inc.1 Corning Inc. eBay Inc.1 Trimble Navigation Ltd.1 Autodesk, Inc.1 Digital River, Inc.1 Intel Corp. Acxiom Corp.1 CoreLogic, Inc. Avid Technology, Inc.1 Paychex, Inc. Monster Worldwide, Inc.1 Cielo SA, ordinary nominative Quanta Computer Inc. Texas Instruments Inc. NVIDIA Corp.1 Nokia Corp. VTech Holdings Ltd. EMC Corp.1 Hewlett-Packard Co. Acer Inc. Automatic Data Processing, Inc. Maxim Integrated Products, Inc. Canon, Inc. Wistron Corp. Moneysupermarket.com Group PLC VeriFone Systems, Inc.1 Linear Technology Corp. FLIR Systems, Inc.1 Flextronics International Ltd.1 KLA-Tencor Corp. Logitech International SA1 AOL Inc.1 ProAct Holdings, LLC1,3,4 — FINANCIALS — 17.82% Banco Bradesco SA, preferred nominative Société Générale Banco Santander, SA Industrial and Commercial Bank of China Ltd., Class H JPMorgan Chase & Co. HDFC Bank Ltd. Itaú Unibanco Holding SA, preferred nominative (ADR) Bank of America Corp. Credit Suisse Group AG Aberdeen Asset Management PLC Fairfax Financial Holdings Ltd. Zions Bancorporation Moody’s Corp. Deutsche Bank AG State Street Corp. Wells Fargo & Co. CapitaMalls Asia Ltd. Bank of China Ltd., Class H AFLAC Inc. Banco Santander (Brasil) SA, units Banco Santander (Brasil) SA, units (ADR) Marsh & McLennan Companies, Inc. HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) China Construction Bank Corp., Class H China Life Insurance Co. Ltd., Class H Tryg A/S Old Republic International Corp. UBS AG1 Discover Financial Services First American Financial Corp. BNP Paribas SA IntercontinentalExchange, Inc.1 Bank of New York Mellon Corp. Prudential PLC Shinhan Financial Group Co., Ltd. Sampo Oyj, Class A Banco Bilbao Vizcaya Argentaria, SA Northern Trust Corp. HEALTH CARE — 11.33% Alere Inc.1 Teva Pharmaceutical Industries Ltd. (ADR) Novartis AG Fresenius SE Vertex Pharmaceuticals Inc.1 Emergency Medical Services Corp., Class A1 Beckman Coulter, Inc. McKesson Corp. Hologic, Inc.1 Myriad Genetics, Inc.1 Richter Gedeon Nyrt Medtronic, Inc. Life Technologies Corp.1 Biogen Idec Inc.1 NuVasive, Inc.1 St. Jude Medical, Inc.1 American Medical Systems Holdings, Inc.1 Amgen Inc.1 Illumina, Inc.1 Bayer AG Integra LifeSciences Holdings Corp.1 Volcano Corp.1 ZOLL Medical Corp.1 Array BioPharma Inc.1 CONSUMER DISCRETIONARY — 10.92% DIRECTV, Class A1 News Corp., Class A Time Warner Inc. Li & Fung Ltd. Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Pantaloon Retail (India) Ltd. Pantaloon Retail (India) Ltd., Class B CTC Media, Inc. Target Corp. John Wiley & Sons, Inc., Class A Kohl’s Corp.1 Staples, Inc. Tractor Supply Co. Best Buy Co., Inc. Virgin Media Inc.1 Time Warner Cable Inc. GEOX SpA LG Electronics Inc. McGraw-Hill Companies, Inc. JUMBO SA O’Reilly Automotive, Inc.1 Multi Screen Media Private Ltd.1,3,4 Lowe’s Companies, Inc. OPAP SA Next Media Ltd.1 55 INDUSTRIALS — 10.47% Ryanair Holdings PLC (ADR)1 Union Pacific Corp. AirAsia Bhd.1,3 MSC Industrial Direct Co., Inc., Class A easyJet PLC1 United Parcel Service, Inc., Class B SGS SA Capita Group PLC Robert Half International Inc. CSX Corp. Exponent, Inc.1,2 AMR Corp.1 Downer EDI Ltd. PT AKR Corporindo Tbk Continental Airlines, Inc., Class B1 Interline Brands, Inc.1 Watsco, Inc. United Stationers Inc.1 US Airways Group, Inc.1 Beacon Roofing Supply, Inc.1 Grupo Aeroportuario del Pacífico, SAB de CV, Class B (ADR) TELECOMMUNICATION SERVICES — 4.88% América Móvil, SAB de CV, Series L (ADR) Millicom International Cellular SA PT XL Axiata Tbk1 SOFTBANK CORP. Avanti Communications Group PLC1 Vodafone Group PLC tw telecom inc.1 Qwest Communications International Inc. Telekom Austria AG, non-registered shares United States Cellular Corp.1 Telephone and Data Systems, Inc., special common shares ENERGY — 1.85% Schlumberger Ltd. AMEC PLC FMC Technologies, Inc.1 Baker Hughes Inc. MATERIALS — 0.99% Ecolab Inc. Monsanto Co. UTILITIES — 0.88% Scottish and Southern Energy PLC GDF SUEZ CONSUMER STAPLES — 0.48% Costco Wholesale Corp. MISCELLANEOUS — 4.81% Other common stocks in initial period of acquisition Total common stocks (cost: $5,464,526,000) Principal amount Convertible securities — 0.89% ) INDUSTRIALS — 0.55% US Airways Group, Inc. 7.25% convertible notes 2014 $ AMR Corp. 6.25% convertible notes 2014 CONSUMER DISCRETIONARY — 0.13% Group 1 Automotive, Inc. 3.00% convertible notes 20205 TELECOMMUNICATION SERVICES — 0.11% tw telecom inc. 2.375% convertible debentures 2026 MISCELLANEOUS — 0.10% Other convertible securities in initial period of acquisition Total convertible securities (cost: $49,002,000) Bonds & notes — 5.96% BONDS & NOTES OF U.S. GOVERNMENT — 5.96% U.S. Treasury 3.50% 2020 U.S. Treasury 4.375% 2040 Total bonds & notes (cost: $366,036,000) Short-term securities — 5.52% Straight-A Funding LLC 0.27%–0.35% due 10/12–11/16/20105 General Electric Co. 0.20% due 9/1/2010 General Electric Capital Services, Inc. 0.25% due 10/22/2010 Freddie Mac 0.25% due 10/13/2010 Bank of America Corp. 0.19% due 9/13/2010 Hewlett-Packard Co. 0.19% due 9/7–9/16/20105 Federal Home Loan Bank 0.19% due 10/22/2010 E.I. duPont de Nemours and Co. 0.22% due 9/28/20105 Fannie Mae 0.20% due 1/18/2011 U.S. Treasury Bill 0.144% due 9/23/2010 Total short-term securities (cost: $360,704,000) Total investment securities (cost: $6,240,268,000) Other assets less liabilities ) Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 3Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $76,634,000, which represented 1.17% of the net assets of the fund. This amount includes $71,471,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Acquisition date(s) Cost Value Percent of net assets Multi Screen Media Private Ltd. 9/6/2000–4/18/2002 $ $ % ProAct Holdings, LLC 1/4/2005 87 — Total restricted securities $ $ % 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $145,773,000, which represented 2.23% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the nine months ended August 31, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 8/31/10 NetEase.com, Inc. (ADR) — $
